PEDERSON, Justice.
Jenson entered a plea of guilty to a charge of accomplice to criminal mischief (§§ 12.1-03-01 and 12.1-21-05, NDCC), pursuant to a plea agreement described to the trial court by her counsel as follows:
“The extent of the plea, Your Honor, was that any jail time that was ordered would be suspended based on a year of good behavior and the typical conditions that the Court would set. That there would be a fine of fifty dollars and costs of fifty dollars with twenty-five dollars of each suspended for the same period of one year and that once damages were determined that restitution be made — or shared — with the other two individuals involved.”
On this appeal, Jenson, relying upon the provisions of § 12.1-32-08, NDCC, argues (1) that she did not receive adequate notice as to the nature and amount of restitution that would be sought from her; (2) that the court failed to consider her ability to pay; (3) that the court failed to consider whether any valid rehabilitational purpose would be served by the restitution; (4) that the restitution should not include loss of profits; and (5) that in determining the amount of restitution, the court should not have considered evidence in the form of a statement made by a person who was not called as a witness.
In State v. Thorstad, 261 N.W.2d 899 (N.D.1978), we held that § 12.1-32-08, NDCC, does not apply when restitution is agreed to in a plea bargain.
The judgment and the order appealed from are affirmed.
ERICKSTAD, C. J., and PAULSON, SAND and VANDE WALLE, JJ., concur.